— In an action to recover damages for personal injuries, etc., the defendants Progresso, a division of Ogden Food Products Corp., and Ogden Food Products Corp. appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Goldstein, J.), dated July 20, 1987, as denied their motion for summary judgment dismissing the complaint as against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs served responses to the appellants’ interrogatories within the time prescribed by a conditional order of preclusion. Although the appellants purportedly rejected the responses as inadequate, Supreme Court was not required to grant the appellants’ subsequent motion for summary judgment (cf., St. Agnes Hosp. v Dengler, 131 AD2d 657). Moreover, we cannot say on the record before us that the court abused its discretion when it afforded the plaintiffs another chance to serve proper responses (see, Hoffman v Dickman, 115 AD2d 638). Bracken, J. P., Lawrence, Spatt and Harwood, JJ., concur.